Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the present application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 13 and 15 of the co-pending application 16/945,427.
The following table shows in detail the correspondence between claim 1 of the present application and claim 1 of the co-pending application 16/945,427. The mapping of other claims is also shown, but in less detail for brevity purposes.

Present Application
Application 16/945,427
1. A method of rendering a frame employing ray tracing, comprising:

receiving scene information for rendering a full frame; 


creating different partial image fields for the full frame, wherein each of the different partial image fields includes a unique set of interleaved pixels from the full frame; rendering reduced-resolution images of the full frame by ray tracing at least one light path through each of the different partial image fields in parallel; and 











providing a rendering of the full frame by merging the reduced-resolution images.



receiving, using a cloud server, first data representative of scene information corresponding to a full frame; 

applying one or more ray tracing algorithms using a first GPU resource of the cloud server to render a first reduced resolution image comprising a first set of pixels from the full frame; applying the one or more ray tracing algorithms using a second GPU resource of the cloud server to render a second reduced resolution image comprising a second set 

applying, using one or more processing units of the cloud server, image-space filtering to the first reduced resolution image and the second reduced resolution image to generate a first filtered image and a second filtered image; 

generating, using the one or more processing units of the cloud server, the full frame based at least in part on merging the first filtered image and the second filtered image; and 

streaming, using the one or more processing units of the cloud server, second data representative of the full frame to a client device remotely located with respect to the cloud server.

1
4
8
5
3
12
13
13
15
20
1 (It would have been obvious to one skilled in the art before the effective filing date of the claimed invention that the steps recited in claim 1 of the co-pending application could be coded as a series of operating instructions stored on a non-transitory computer-readable medium).


Claim Interpretation
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. §112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an interface configured to...” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph limitation: the circuitry disclosed in paragraph 25 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph (e.g., by reciting “an interface circuit” or “interface circuitry”); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, 10, 12-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (Pub. No. US 2010/0134505), in view of Urbach (Pub. No. US 2013/0038618).

Regarding claim 1, Andersen discloses a method of rendering a frame employing ray tracing, comprising: 
receiving scene information for rendering a full frame (Par. 30: “FIG. 2 shows an example high level process 200 for rendering an image using interleaved buffers. An image is identified 205, for instance, by the CPU 110 and/or GPU 120. For instance, the image may be received at the CPU 110 and/or GPU 120 from the system memory 115 via the bus 105”); 
creating different partial image fields for the full frame, wherein each of the different partial image fields includes a unique set of interleaved pixels from the full frame (Par. 30: “The rendering module 121 then splits the image into two or more interleaved buffers 210”. See also pars. 31-33. As an example, a full-resolution image of 640x480 pixels can be partitioned into four reduced-resolution images, each having 320x240 pixels and corresponding to a partial image field. Each of the reduced-resolution images includes a unique set of interleaved pixels from the full-resolution image, as illustrated in Fig. 3b and the associated description); 
rendering reduced-resolution images of the full frame by ray tracing at least one light path through each of the different partial image fields (Pars. 8: “According to a feature, the method can include rendering the interleaved image corresponding to the at least one of the interleaved buffers using ray tracing. A camera angle may be employed to render the interleaved image corresponding to the at least one of the interleaved buffers. The camera angle may be adjusted by offsetting the same angle prior to rendering at least one other interleaved image corresponding to an interleaved buffer”, and 43: “Splitting the image into the interleaved buffers permits a ray traced image to be represented progressively. This use of multiple interleaved buffers therefore permits the blending of images using a series of rendered images corresponding to each interleaved buffer”. As an example, par. 42 teaches ray tracing at least one light path through each of the low-resolution images); and 
providing a rendering of the full frame by merging the reduced-resolution images (Par. 40: “Once the sample data is collected for each of the interleaved buffers, the images corresponding to each interleaved buffer can be combined, or blended, to reproduce the image”. See also pars. 49-50).
Andersen, however, does not disclose that the ray tracing is performed in parallel.
In the same field of image composition, Urbach teaches a method for distributing rendering tasks to connected client nodes having capable graphics processing units, wherein each client node performs path tracing for a given scene from its unique spatial position to generate a low-quality image. The low-quality images generated by the client nodes are then combined to produce a composite image of high quality (See par. 44).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the crowd-sourced rendering system of Urbach into Andersen by distributing each of the interleaved buffers to a connected client node to generate a corresponding reduced-resolution image using ray tracing, and then combining the reduced-resolution image with other reduced-resolution images produced by other client nodes to produce a full-resolution, high-quality image. The motivation would have been to be able to render a scene more rapidly and at higher quality (Urbach, Abstract).

Regarding claim 2, Andersen in view of Urbach teaches the method as recited in claim 1, further comprising independently performing image-space filtering on each of the reduced-resolution images in parallel before the merging (Andersen, par. 45: “To hide the interleaving and improve the visual quality, a small blur filter (3x3 pixels) can be applied before the user sees the image”. Note that Andersen as modified by Urbach would also perform blur filtering independently at each client node of the crowd-sourced rendering system).

Regarding claim 3, Andersen in view of Urbach teaches the method as recited in claim 1, wherein pixels of each of the unique set of interleaved pixels are non-adjacent pixels along at least one axis of the full frame (Andersen, Fig. 3b and par. 40. As an example, a first unique set of interleaved pixels comprises pixels located at the upper-left corner of each quadrant of the pixel grid illustrated in Fig. 3a (i.e. pixels marked with a triangle in Fig. 3b). A second unique set of interleaved pixels comprises pixels located at the upper-right corner of each of the quadrants. Furthermore, Fig. 3b shows that pixels in the first unique set are non-adjacent pixels along both the x-axis and y-axis).

Regarding claim 4, Andersen in view of Urbach teaches the method as recited in claim 1, wherein the unique set of interleaved pixels are sparse pixel grids that include an even field pattern and an odd field pattern of pixels of the full frame (The first unique set of interleaved pixels (illustrated in Fig. 3b of Andersen) comprises sparse pixels (those marked with a triangle) that form an odd field pattern of pixels of the full frame (shown in Fig. 3a) because these sparse pixels are odd-numbered pixels, such as 1, 3, 9 and 11. On the other hand, the second unique set of interleaved pixels (not illustrated in Fig. 3b) comprises upper-right corner pixels in each of the quadrants that form an even field pattern of pixels of the full frame because these sparse pixels are even-numbered pixels, such as 2, 4, 10 and 12).

Regarding claim 5, Andersen in view of Urbach teaches the method as recited in claim 1, wherein a different processor is employed for rendering each of the reduced-resolution images (In Andersen as modified by Urbach, each reduced-resolution image corresponding to an interleaved buffer is rendered at a client node of the crowd-sourced rendering system. A person skilled in the art would infer that each client node has its own processor).

Regarding claim 6, Andersen in view of Urbach teaches the method as recited in claim 1, wherein the method is performed by a single processor (In Andersen as modified by Urbach, when there is only one participating client node, it could be said that the method is performed by a single processor. It should be noted that Andersen also teaches performing the method by a single processor, such as GPU 120 in Fig. 1).

Regarding claim 7, Andersen in view of Urbach teaches the method as recited in claim 1, wherein the rendering includes tracing a different light path through each of the different partial image fields (Andersen, pars. 8: “A camera angle may be employed to render the interleaved image corresponding to the at least one of the interleaved buffers. The camera angle may be adjusted by offsetting the same angle prior to rendering at least one other interleaved image corresponding to an interleaved buffer”, and 35: “a set of camera parameters may be used to control the location of a pixel grid representing samples of the original image, where the pixel grid defines the pixels included in each interleaved buffer. The position of the camera is changed slightly to produce the sample pixels in each interleaved buffer”).

Regarding claim 9, Andersen in view of Urbach teaches the method as recited in claim 1, wherein the reduced-resolution images have reduced resolution along at least one axis compared to the full frame (Andersen, par. 38: “FIG. 3b is a conceptual illustration of a sample pixel grid 350 having a lower resolution (i.e., fewer pixels) and having been shifted by a camera offset to sample the image grid 300 of FIG. 3a. The sample pixel grid 350 represents, for instance, pixels stored in an interleaved buffer of the computing device 110”. As shown in Figs. 3a and 3b of Andersen, each of the reduced-resolution images has only ¼ of the total number of pixels contained in the full-resolution image. The resolution in each of the reduced-resolution images is reduced along both the x-axis and y-axis).

Regarding claim 10, Andersen in view of Urbach teaches the method as recited in claim 9, wherein the pixels of each of the reduced-resolution images are contiguous (Andersen, pars. 39: “Illustratively, the pixel grid 350 is a 2x2 grid that is translated down and to the right (in terms of x, y coordinates) relative to the position of the pixel grid 300 shown FIG. 3a”, and 40: “In the sample pixel grid 350, the center of the sample pixels corresponds to the center of 1/4 of the pixels in the pixel grid 300, specifically, those pixels in the upper left-hand corner of a four pixel grouping”) and the merging includes interleaving the contiguous pixels of each of the reduced-resolution images for providing the rendering of the full frame (A person skilled in the art would infer that when the interleaved buffers of Andersen are merged, they must be merged in an interleaved manner to restore the original pixel layout of the full-resolution image (illustrated in Fig. 3a)).

Regarding claim 12, Andersen discloses a renderer, comprising:
an interface configured to receive scene information for rendering a full frame (Par. 32: “In other implementations the number of buffers may be programmed by a user via one or more graphical user interfaces that permit the user to control settings of the rendering module 121”); and 
a graphics processing system, coupled to the interface (See Fig. 1), configured to separate pixels of the full frame into different partial image fields that each include a unique set of interleaved pixels (See pars. 30-33), render reduced-resolution images of the full frame by ray tracing the different partial image fields (See pars. 8 and 43), independently apply image-space filtering to the reduced-resolution images (Par. 45: “To hide the interleaving and improve the visual quality, a small blur filter (3x3 pixels) can be applied before the user sees the image”), and merge the reduced-resolution images to provide a full rendered frame (Par. 40: “Once the sample data is collected for each of the interleaved buffers, the images corresponding to each interleaved buffer can be combined, or blended, to reproduce the image”. See also pars. 49-50).
Andersen, however, does not disclose that the ray tracing and filtering are each performed in parallel.
In the same field of image composition, Urbach teaches a method for distributing rendering tasks to connected client nodes having capable graphics processing units, wherein each client node performs path tracing for a given scene from its unique spatial position to generate a low-quality image. The low-quality images generated by the client nodes are then combined to produce a composite image of high quality (See par. 44).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the crowd-sourced rendering system of Urbach into Andersen by distributing each of the interleaved buffers to a connected client node to generate a corresponding reduced-resolution image using ray tracing, and then applying a blur filter to the reduced-resolution image, and finally combining the reduced-resolution image with other reduced-resolution images produced by other client nodes to produce a full-resolution, high-quality image. The motivation would have been to be able to render a scene more rapidly and at higher quality (Urbach, Abstract).

Regarding claim 13, Andersen in view of Urbach teaches the renderer as recited in claim 12, wherein the graphics processing system includes multiple GPUs, wherein each of the multiple GPUs is configured to render at least one of the reduced-resolution images in parallel (Urbach, pars. 6: “it is desirable to leverage these client-side GPUs to offload graphics rendering tasks from the server to the clients, in effect crowd-sourcing the rendering of a given frame or environment”, and 25: “Client nodes 82 include GPUs capable of performing some or all of the rendering tasks required to render a given frame or scene”. Note that in Andersen as modified by Urbach, the interleaved images are offloaded to client nodes 82).

Regarding claim 14, Andersen in view of Urbach teaches the renderer as recited in claim 13, wherein each of the multiple GPUs is further configured to independently apply the image-space filtering to the rendered one of the reduced-resolution images in parallel before the reduced-resolution images are merged (In Andersen as modified by Urbach, each client node 82 (having its own GPU) independently renders its own interleaved image. Therefore, the image-space filtering, e.g. blur filtering, would also be applied independently. The filtered, interleaved images are then merged at the server 20).

Regarding claim 15, Andersen in view of Urbach teaches the renderer as recited in claim 12, wherein the graphics processing system includes a single GPU that is configured to render the reduced-resolution images and merge the reduced-resolution images to provide the full frame (Fig. 1 of Andersen illustrates an single GPU 120. See also par. 125: “The rendering module 121 processes graphics data and render an image that can include one or more effects, such as shading, reflections, line-drawings, etc. In some implementations the GPU 120 includes the necessary hardware and/or software to permit the rendering module 121 to process graphics data and render an image. In other implementations the CPU includes the necessary hardware and/or software to permit the rendering module 121 to process graphics data and render an image. The interleaved buffers 135 store data processed by the GPU 120”).

Regarding claim 16, Andersen in view of Urbach teaches the renderer as recited in claim 12, wherein the graphics processing system is configured to employ a blur filter to merge the reduced-resolution images (Andersen, pars. 7, 34, 45 and 49).

Regarding claim 17, Andersen in view of Urbach teaches the renderer as recited in claim 12, wherein for the rendering, the graphics processing system traces a different light path for each of the reduced-resolution images (Andersen, pars. 8: “A camera angle may be employed to render the interleaved image corresponding to the at least one of the interleaved buffers. The camera angle may be adjusted by offsetting the same angle prior to rendering at least one other interleaved image corresponding to an interleaved buffer”, and 35: “a set of camera parameters may be used to control the location of a pixel grid representing samples of the original image, where the pixel grid defines the pixels included in each interleaved buffer. The position of the camera is changed slightly to produce the sample pixels in each interleaved buffer”).

Regarding claim 19, Andersen in view of Urbach teaches the renderer as recited in claim 12 wherein a number of the reduced-resolution images and the different partial image fields is an odd number (The first unique set of interleaved pixels (illustrated in Fig. 3b of Andersen) comprises upper-left corner pixels (those marked with a triangle) that form an odd field pattern of pixels of the full frame (shown in Fig. 3a) because these pixels are odd-numbered pixels, such as 1, 3, 9 and 11).

Claim 20 recites similar limitations as claim 12, but is directed to a computer program product. Since Andersen also discloses such a computer program product (See claims 14-26, for example), claim 20 can be rejected under the same rationale set forth in the rejection of claim 12.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Urbach as applied to respective claim(s) 7 and 17, and further in view of Jung et al. (Pub. No. US 2017/0109920).

Regarding claim 8, Andersen in view of Urbach teaches the method as recited in claim 7, .
In the same field of ray tracing, Jung teaches tracing a light path for reflection and a light path for refraction, and combining the results to visualize caustics (Par. 129: “In a refraction pass, the GPU calculates a refraction-related portion and records the refraction-related portion on a map. In a reflection pass, the GPU calculates a reflection-related portion and records the reflection-related portion on a map. The expression apparatus collects the above maps, appropriately connects or combines the collected maps in a final render pass, and visualizes caustics”).
In light of the above teaching of Jung, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Andersen by tracing a different light path through each of the interleaved buffers, wherein the different light paths include a light path for reflection and a light path for refraction, and combining the results to visualize caustics.

Claim 18 can be rejected using the same rationale set forth in the rejection of claim 8 above.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Urbach as applied to claim(s) 1, and further in view of Gardner et al. (Pub. No. US 2014/0247365).

Regarding claim 11, Andersen in view of Urbach teaches the method as recited in claim 1, .
In the same field of image processing, Gardner teaches applying a combination of spatial and temporal filtering in a merged image to reduce spatial and temporal noises (See claims 1 and 5).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further incorporate the teaching of Gardner into Andersen such that the reduced-resolution images would be merged by applying a combination of spatial and temporal filtering. The motivation would have been to reduce spatial and temporal noises.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613